Citation Nr: 0416902	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-04 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 50 
percent for schizophrenia, schizoaffective type, prior to 
March 25, 2003. 

2.  Entitlement to a disability evaluation in excess of 70 
percent for schizophrenia, schizoaffective type, from March 
25, 2003.

3.  Entitlement to an effective date earlier than March 25, 
2003 for the grant of a total rating based upon individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971 and from June 1973 to November 1975.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in February 2002 and 
April 2003 of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Winston-Salem, North Carolina.  The 
February 2002 rating decision denied entitlement to a 
disability evaluation in excess of 50 percent for 
schizophrenia, schizoaffective type.  The April 2003 rating 
decision assigned a 70 percent evaluation to the 
schizophrenia, schizoaffective type, from March 25, 2003.  

Service connection for schizophrenia, schizo-affective type, 
was established in April 1976 and a 30 percent evaluation was 
assigned from November 8, 1975.  In June 1997, a 50 percent 
evaluation was assigned to the schizophrenia from September 
9, 1994.  

A June 2003 rating decision granted entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities.  In a November 2003 statement, the 
veteran expressed disagreement with the effective date for 
the award of the total rating.  The Board is construing the 
veteran's November 2003 statement as a notice of 
disagreement.  The Board notes that a statement of the case 
was not issued with respect to this issue.  This matter is 
addressed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran underwent a VA psychiatric examination on March 
25, 2003.  On that examination he was assigned a global 
assessment of function (GAF) score of 35.  This score is 
indicative of impaired reality testing, or major impairment 
in several areas.  An example is a man who avoids friends, 
neglects family, and is unable to work.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (2003).

VA outpatient treatment records dated from June 2001 to 
December 2003 were received after the VA examination.  These 
records contain no GAF scores lower than 60.  A score of 60 
is indicative of moderate symptoms or moderate difficulty in 
social occupation or school functioning.  An example is a 
person with few friends, and has conflicts with peers or co-
workers.  DSM-IV.

Given these divergent findings, the Board concludes that a 
current examination is needed so that the entire record may 
be considered by an examiner.

As noted in the Introduction, the veteran has expressed 
disagreement with a June 2003 rating decision that granted 
entitlement to a total rating based upon individual 
unemployability effective March 25, 2003.  A statement of the 
case was not issued with respect to this issue.  

The filing of a notice of disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not issued a statement of the case as to this 
issue.  Under the Court's jurisprudence, the Board is 
obligated to remand, rather than refer, this issue.  See 
Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board notes parenthetically that the RO found in 
its April 2004 rating decision that the veteran was 
unemployed prior to March 25, 2003, but did not meet the 
percentage requirements for a total rating.  However, it does 
not appear that the RO considered referring the claim to the 
appropriate first line authority for assignment of an 
extraschedular total rating under 38 C.F.R. § 4.16(b) (2003).

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should ask the veteran 
to report any psychiatric treatment 
received since December 2003.  The AMC or 
RO should then take the necessary steps 
to obtain records of the reported 
treatment

2.  The AMC or RO should then afford the 
veteran a psychiatric examination.  The 
examiner should review the claims folder 
in conjunction with the exam, and note 
such review in the examination report or 
in an addendum to the report.

The examiner should provide an opinion as 
to whether the service-connected 
schizophrenia results in symptoms 
approximating total occupational and 
social impairment, and if so, when such 
level of symptomatology began.  The 
examiner should also address whether, 
during the period prior to March 25, 
2003, the disability caused deficiencies 
in most of the following areas: work, 
school, family relations, judgment, 
thinking, and mood.  The examiner should 
assign a current GAF score, attributable, 
if possible, solely to the service-
connected schizophrenia.

3.  The AMC or RO should issue a 
statement of the case on the issue of 
entitlement to a total rating based upon 
individual unemployability due to 
service-connected disabilities.  The 
Board will further consider this issue 
only if the veteran submits a timely 
substantive appeal in response to the 
statement of the case.

4.  Then the AMC or RO should 
readjudicate the issue of entitlement to 
a disability evaluation in excess of 50 
percent for schizophrenia, 
schizoaffective type, prior to March 25, 
2003, and entitlement to a disability 
evaluation in excess of 70 percent for 
schizophrenia, schizoaffective type, from 
March 25, 2003.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




